DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Other than black and white line drawing is included (see figure 4 of the current invention).
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 11 May 2021. It is noted, however, that applicant has not filed a certified copy of the JP2021-080628 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al., JP2017-168749 (Applicant cited with machine translation).
Regarding claims 1 and 2, Takahashi teaches a laminated ceramic sintered body board for an electronic device (chip resistor having an alumina substrate with flattening layer on the substrate; see at least paragraphs 0009-0013 and figures 1-3), the laminated ceramic sintered body comprising: 
a ceramic sintered body board (alumina substrate 1; see paragraph 0017); and 
a flattening film (flattening layer 2; paragraph 0018) that is provided on an upper surface of the ceramic sintered body board and contains a thermally conductive filler (The film comprises of at least PHPS glass coating agent, alkylsilane-based glass coating agent, or a silica coating agent containing silica (SiO2) as a fluorine coating agent.  The silica glass contained in the substrate and the silica glass coated in the glass coating adhere to each other best at sintering temperature between 1300-1600 º C. See at least paragraphs 0018, 0026 and 0027).
Regarding claim 3, Takahashi teaches the laminated ceramic sintered body board, wherein the thermally conductive filler is electrically insulating (see paragraph 0018). 
Regarding claim 5, Takahashi teaches the laminated ceramic sintered body board, wherein a matrix of the flattening film includes silicon dioxide (silica coating agent containing silica [SiO2]; see paragraph 0018)
Regarding claims 6 and 7, Takahashi teaches a chip resistor (chip resistor having an alumina substrate with flattening layer on the substrate; see at least paragraphs 0009-0013 and figures 1-3) comprising: 
the laminated ceramic sintered body board (see discussion for claim 1 above); 
a resistance element (resistor 3; see at least paragraph 0019 and figures 1-2) and a pair of upper electrodes (front electrodes 4), the resistance element and the pair of upper electrodes each being provided on a first surface (top surface) of the flattening film of the laminated ceramic sintered body board, the first surface being opposite to a second surface of the flattering film, the second surface being on the ceramic sintered body board; and 
a pair of end surface electrodes (end surface electrodes 7; see paragraph 0023) arranged in a lamination direction of the laminated ceramic sintered body board and the upper electrodes (stacked layers) and being in contact with ends of the laminated ceramic sintered body board and the upper electrodes (see figure 2).
Regarding claim 9, Takahashi teaches the chip resistor, wherein the resistance element has a meander structure (meandering resistance 3; see figure 1 of Takahashi). 
Regarding claim 10, Takahashi teaches the chip resistor, wherein the flattening film is in contact with at least any of the upper electrodes and the end surface electrodes (flattening film 2 touches the end face electrode 7; see figure 2). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Konishi et al., US Pub. 2016/0308101.
Regarding claim 4, Takahashi teaches the claimed invention except for the thermally conductive filler being one or more kinds of compounds selected from the group consisting of zinc oxide (ZnO), magnesium oxide (MgO), beryllium oxide (BeO), aluminum nitride (AIN), boron nitride (BN), silicon nitride (SiNx), and diamond.
Konishi teaches an insulation layer (11; see paragraph 0096) composed of alumina, and aluminum nitride or silicon nitride as preferred material(s) “because aluminum nitride or silicon nitride has excellent thermal conductivity and dielectric strength voltage properties.”  Konishi further teaches precision flattening surface coating of an insulating layer by sol-gel method (see paragraphs 0287 and 0288).    
It would have been obvious to one skilled in the art before the effective filing date of the current invention to have combine the teachings of Konishi with Takahashi, since the insulation material listed by Konishi provides excellent thermal conductivity and dielectric strength voltage properties, thus prolonging the life of the ceramic device of Takahashi.  
Regarding claim 8, Takahashi teaches the claimed invention except for the chip resistor, wherein a thickness of the flattening film is larger than a thickness of the resistance element.
Konishi teaches that the flattening insulation layer thickness depends on meeting the thermal conductivity required by the insulation layer (paragraph 0084) and/or the dielectric strength voltage properties required (see paragraphs 0101-0102).
It would have been obvious to one skilled in the art before the effective filing date of the current invention to have selected a thickness of the flattening insulation layer having a thickness larger than the thickness of the resistance element, since thicker flattening insulation layer allows for quicker heat dissipation for the resistive element.      
Regarding claim 11, Takahashi teaches the claimed invention except for forming the flattening film by a sol-gel method.
Konishi teaches a method for manufacturing, wherein the method comprises of using sol-gel method for layering on a flattening insulation layer onto a substrate to provide a flat upper surface with an increased precision (see paragraphs 0287-0288).
	It would have been obvious to one skilled in the art before the effective filing date of the current invention to have combine the teachings of Konishi with Takahashi, since using sol-gel method taught by Konishi allows for precision placement of the flattening insulation layer onto the surface substrate, thus prevent wasted material.  
Regarding claim 12, Takahashi teaches the flattening film, wherein a thermally conductive filler having an average particle size that is smaller than or equal to an average particle size of particles for forming a matrix of the flattening film (Takahashi teaches a matrix of the flattening film includes silicon dioxide.  That, the silica coating agent contains silica [SiO2]; see paragraph 0018.).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tanaka teaches flattening film and sol-gel method.
Arakawa et al., teaches flattening or smoothing effect and sol-gel method.
Kimura teaches flattening film. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994. The examiner can normally be reached 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYUNG S. LEE
Primary Examiner
Art Unit 2833



/KYUNG S LEE/Primary Examiner, Art Unit 2833